Citation Nr: 1729562	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-06 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for coronary artery disease, status-post coronary artery bypass graft; and if so, whether service connection is warranted.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the regular Army from May 1971 to October 1979, with additional service with the Army National Guard of Oklahoma from November 1979 to November 2002, including a period when ordered to active duty in support of Operation Desert Shield & Operation Desert Storm from November 1990 to June 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2017.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a December 2007 rating decision, the RO reopened and denied the Veteran's claim for entitlement to service for coronary artery disease; the Veteran did not submit a Notice of Disagreement (NOD) and new and material evidence was not received within the relevant appeal period.

2.  Evidence associated with the claims file since the December 2007 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for coronary artery disease.

3.  The Veteran's coronary artery disease has not been shown to have arisen during or within one year of his active military service or to otherwise be causally related to such service, to include the Veteran's exposures to chemicals, toxins, and certain medications/inoculations during his Gulf War service in the Southwest Asia theater of operations.

4.  The Veteran's diabetes mellitus, type II has not been shown to have arisen during or within one year of his active military service, or to otherwise be causally related to such service, to include the Veteran's exposures to chemicals, toxins, and certain medications/inoculations during his Gulf War service in the Southwest Asia theater of operations. 


CONCLUSIONS OF LAW

1.  The December 2007 rating decision, in which the RO denied the Veteran's claim of entitlement to service connection for coronary artery disease, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) (currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017)).

2.  As evidence pertinent to the claim of entitlement to service connection for coronary artery disease received since the December 2007 decision is new and material, the criteria for reopening the claim for service connection for coronary artery disease are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for coronary artery disease have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2017).

4.  The criteria for service connection for diabetes mellitus, type II have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

With respect to the issue of whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for coronary artery disease, the Board is granting in full the benefits sought on appeal by reopening the claim.  Thus, if any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The RO sent the Veteran letters in March 2009 and September 2012 notifying him of the information and evidence needed to substantiate his claims of entitlement to service connection for diabetes mellitus, type II and coronary artery disease.  These letters also provided the Veteran with notice of the efforts VA would take, and his responsibilities with respect to obtaining the needed evidence.  Such notice was provided before the initial unfavorable decisions pertaining to each issue.  The letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) such that VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.  

Regarding the duty to assist, VA is required to make reasonable efforts to help a claimant obtain the evidence necessary to substantiate a claim, including obtaining relevant records, whether or not such records are in Federal custody, and providing a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The duty to assist is found to have been satisfied in this case.  The Veteran's service treatment and personnel records, VA and private treatment records, and lay statements and articles submitted by the Veteran have been associated with the claims file.  

The Veteran appeared and testified at hearings held before a Decision Review Officer and the undersigned VLJ.  Transcripts of these hearing are of record. 
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ conducting a Board hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  His representative and the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claims.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran has also been provided with VA examination and medical opinions regarding the issues on appeal.  A November 2010 VA examination report noted review of the claims file and documented the Veteran's statements about his Gulf War exposures and beliefs as to their relationship to his current diabetes mellitus, type II.  The examiner stated an opinion and explained why medical evidence did not support the Veteran's theories of entitlement.  In June 2013, the Veteran was provided with a VA medical opinion pertaining to his coronary artery disease, which also noted review of the file and indicated that the record was sufficient to provide an opinion without physical examination of the Veteran.  The examiner provided a medical opinion as to the etiology of the Veteran's coronary artery disease, and explained why medical evidence did not support the Veteran's claim.  

The Board finds that the examination and opinions provided are adequate for adjudicatory purposes, as the examiners considered the Veteran's reported history and current disabilities, as well as the evidence of record, and provided a clearly explained rationale for the opinions offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In so finding, the Board notes that while the examiners did not specifically highlight the summary of an individual physician's testimony before Congress in 1999 that vaccinations may increase the risk of diabetes, there is no indication in the summary that his conclusions pertained to diabetes mellitus, type II, and instead indicated that the studies referenced studied the prevalence of type I diabetes in individuals administered certain vaccinations.  Additionally, the fact that the conclusions stated in the summary are speculative in nature (e.g. "may cause") and therefore lacking in probative value convinces the Board that remand for a supplemental medical opinion specifically discussing this piece of evidence would merely delay adjudication of this claim without benefiting the Veteran.  The Veteran additionally submitted an article discussing causes of Gulf War Syndrome and an article linking the chance of developing brain cancer with exposure to Sarin nerve agent.  However, as neither pertained to the development or risk of coronary artery disease or diabetes mellitus, type II, the fact that the VA examiners did not discuss such evidence in no way lessens the probative value of the opinions.  Remand for opinions specifically discussing such evidence is therefore counter-indicated.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Petition to Reopen the Claim of Entitlement to 
Service Connection for Coronary Artery Disease

The Veteran seeks to establish service connection for coronary artery disease, which he asserts was caused or aggravated by his active military service, to include exposure to toxins and certain medications while serving in the Southwest Asia theater of operations during the Gulf War.  In a December 2007 decision, the RO denied the Veteran's claim for service connection for coronary artery disease; the Veteran did not submit a Notice of Disagreement (NOD) and new and material evidence was not received within the relevant appeal period.  Therefore, the December 2007 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) (currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017)).

The evidence of record for the December 2007 decision consisted of service personnel and medical records, VA treatment and examination records, and private treatment records.  The RO denied the claim for service connection based on findings that the Veteran had not been clinically diagnosed with coronary artery disease during or within one year of active service, and that the Veteran's coronary artery disease was not caused by service, with the evidence rather establishing that the disorder was a complication of diabetes mellitus, type II.
 
Since the December 2007 decision, the Veteran has asserted that his diabetes mellitus, type II is etiologically related to his environmental exposures while serving in the Southwest Asia theater of operations during the Gulf War, and filed a claim, the appeal of which is adjudicated herein.  As noted above, the credibility of the evidence is presumed.  Therefore it is found to be new and material, and reopening the claim for service connection for coronary artery disease is warranted.

III.  Service Connection

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Diabetes mellitus and cardiovascular renal disease are among the disabilities enumerated under 38 C.F.R. § 3.309(a).

Under 38 C.F.R. § 3.317, service connection is available on a presumptive basis for certain types of qualifying disabilities in Persian Gulf veterans with service in the Southwest Asia theater of operations.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 38 C.F.R. § 3.317 (a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R. § 3.317 (a)(1)(ii).  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness. 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (e.g. irritable bowel syndrome).  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(i). 

38 C.F.R. § 3.317  also allows for service connection on a presumptive basis for certain enumerated infectious diseases. 38 C.F.R. § 3.317(c).  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Veteran suffers from coronary artery disease and diabetes mellitus, type II which he asserts are related to his Gulf War service, specifically, to his exposures to sarin gas, oil well/field fires, and certain medications/vaccinations by the United States Army during his active military service.  The Veteran's service personnel records reflect that his active duty in the Army National Guard of Oklahoma during Operation Desert Shield/Storm included service in the Southwest Asia theater of operations.

A.  Coronary Artery Disease

While the Board would generally be required to remand a newly reopened claim to allow for initial adjudication by the Agency of Original Jurisdiction (AOJ), the AOJ considered the underlying merits of the claim and adjudicated the claim for service connection in the November 2013 Statement of the Case.  The Board may therefore proceed with appellate review of the underlying claim of entitlement to service connection for coronary artery disease.

As an initial matter, the Veteran has confirmed service in the Southwest Asia theater of operations during his later period of active military service, from January 1991 to May 1991, and thus qualifies as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.  However, as coronary artery disease represents a specific diagnosis, and is not accurately characterized as an undiagnosed illness, a medically unexplained chronic multisymptom illness, or a diagnosed illness that the Secretary has determined in regulations prescribed under 38 U.S.C.A. § 1117 to warrant a presumption of service connection for Persian Gulf veterans, service connection on a presumptive basis is not warranted. 

The Veteran has not asserted and the evidence does not otherwise demonstrate that his coronary artery disease arose during or within one year of his active military service.  Service connection is therefore also found not to be warranted on a presumptive basis under 38 C.F.R. § 3.309(a)  

With regard to circulatory issues during service, the Veteran had two blood pressure readings which showed slightly elevated diastolic pressure (blood pressure of 128/94 in January 1976 and of 130/90 in October 1976) during his period of active duty with the United States Army, but further readings in 1978 through November 1979 demonstrate that the Veteran's blood pressure regularly tested normal during the remainder of this period of service.  While the Veteran reported on an April 1991 report of medical history that he received a diagnosis of hypertension in 1977, it was noted in a December 2000 report of medical history that the Veteran reported "one episode of high blood pressure" in the 1970s.  The Board therefore finds that the few elevated blood pressure readings during the initial period of active duty represent isolated incidents rather than manifestations of a hypertension disability for which the Veteran received a diagnosis many years later.

The Veteran had a cardio workup in September 2004 where it was discovered that he had severe three vessel coronary artery disease.  He underwent coronary artery bypass grafting (CABG) surgery later that month.

The Veteran's main contention is that his coronary artery disease resulted from his various exposures while serving in the Southwest Asia theater of operations.  The Board finds that a preponderance of the evidence weighs against such a finding.

In support of his claim, the Veteran submitted a letter from a private doctor of osteopathic medicine in October 2004.  She wrote that the Veteran had diagnoses of diabetes mellitus with complications including severe coronary artery disease requiring quadruple bypass, hypertension, chronic obstructive pulmonary disease, hypothyroidism, degenerative joint disease, hyperlipidemia, and a history of exposure to chemicals during active duty in the military.  She noted that additional history included neck and back pain secondary to nerve damage, which she stated "could be attributed to chemical warfare exposure."  At the November 2010 Decision Review Officer hearing, the Veteran characterized this letter as indicating that neck and lower torso problems, as well as coronary artery disease and diabetes mellitus all were related to his service.  The Board finds, however, that this letter and the doctor's statement that the Veteran's nerve damage "could be attributed to chemical warfare exposure," does not state an opinion pertaining to the etiology of the Veteran's heart disease, and thus is not probative on that question. 

The Veteran submitted various articles in support of his claims.  One broadly discussed individuals deployed during Desert Storm returning from their overseas deployments suffering from Gulf War Syndrome, noting that a report identified two primary causes as pyridostigmine bromide, an anti-nerve gas medication all troops in the Gulf were required to take, and highly concentrated, DEET-like insect repellents.  The article further stated that those serving in Iraq and Kuwait were exposed to a wide array of toxic chemicals which the report did not rule out as factors contributing to Gulf War Syndrome that included the following: smoke from burning oil-well fires, fumes from poison gas dumps blown up by the Army, anthrax vaccines, and fine radioactive dust of exploded depleted uranium munitions.  Another article from July 2005 reported that a study published in the American Journal of Public Health found an increase in brain-cancer deaths among Gulf War veterans who might have been exposed to sarin gas.  The article notes that the study singled out specific diseases, including circulatory problems among others, but did not discuss the outcomes pertaining to these other diseases.  

That the Veteran was exposed to toxins during his service in Kuwait during the Persian Gulf War is not in question.  While these articles do speak to the likelihood of a connection between such exposures and development of "Gulf War Syndrome" and brain cancer, neither pertains to the likelihood that such exposures would result in the development of coronary artery disease.  Coronary artery disease is not among the ailments associated with Gulf War Syndrome, and the record contains no competent evidence indicating that it should be considered as such.  The Board acknowledges that the July 2005 article pertaining to brain cancer deaths among Gulf War veterans mentions that the referenced study singled out a number of disorders, including circulatory problems, but the only finding discussed in the article is that of the observed brain cancer outcomes.  These articles are therefore not found probative on the remaining question pertaining to the etiology of the Veteran's coronary artery disease, status-post CABG. 

The Veteran submitted a statement in November 2012 indicating that the examiner at his VA examination for his diabetes mellitus claim told him that oil-well fires had the same properties and chemicals as Agent Orange, leading to the Veteran's belief that his exposure to oil-well fires contributed to his coronary artery disease.  The November 2010 VA examination report, however, states that "dioxine" is an ingredient in Agent Orange and is also found in oil-well fires, but that there is no evidence at present to link exposure to oil-well fires to diabetes.  The Board notes, however, that the nurse practitioner who completed the November 2010 examination report did not state the basis for her conclusion that dioxin was found in both oil-well fires during the Persian Gulf War and Agent Orange, and she further did not find this supposed fact persuasive as to the potential of a causal association between oil-well fires and diabetes mellitus. 

The Veteran was provided with a VA medical opinion specifically pertaining to his coronary artery disease in June 2013.  The examiner stated that the current record provided sufficient information for an opinion without the need to conduct an additional physical examination of the Veteran.  He recorded the Veteran's contention that his heart disease is secondary to exposure to toxins and chemicals in the Gulf War and exposure to Cipro with nerve-blocking agents and vaccines, and  stated an opinion that the Veteran's coronary artery disease was less likely as not incurred in or caused by his claimed in-service exposures.  The examiner noted review of the claims file, PubMed, and UpToDate, and stated that the Veteran had multiple risk factors for coronary artery disease, including hyperlipidemia, diabetes mellitus, hypertension, and being a chronic smoker as well as male.  The report indicates review, and includes portions of the side effect profile, warnings/precautions, and disease-related concerns for pyridostigmine, with the examiner concluding that there is no evidence in the medical literature that pyridostigmine, alone or in combination with Cipro, leads to coronary artery disease or any major complications.  He noted that medical evidence indicates that both drugs may lead to arrhythmias by different mechanisms, but in no way contribute to the development of coronary artery disease, and there has been no evidence or any studies which have shown development of coronary artery disease to any vaccines or environmental exposures related to the Gulf War.

The Board finds the opinion of the June 2013 examiner to carry significant probative weight, as it was based on full consideration of the Veteran's history and assertions regarding his in-service exposures, as well as review of aggregated medical knowledge contained in well-regarded medical literature databases, and is further supported by a clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).

Although the Board does not doubt that the Veteran sincerely believes that his coronary artery disease was caused by his Gulf War exposures or medications administered by the military, coronary artery disease is not a simple condition whose precise etiology can be easily determined.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board acknowledges that the Veteran served on active duty in the U.S. Army and U.S. National Guard of Oklahoma with a primary specialty of medical specialist; it is therefore assumed that he would have greater medical knowledge than a lay person.  However, his statements that his coronary artery disease are related to his various Gulf War exposures and in-service medications are found to be non persuasive, as they are largely conclusory in nature, or rely heavily on the unsupported statement made by a November 2010 VA examiner that oil-well fires and Agent Orange both contain dioxine.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  The nurse practitioner herself did not find the assumed shared dioxine sufficient to sway her opinion (pertaining to diabetes mellitus, but applicable here as both diabetes mellitus and ischemic heart disease are among the disorders enumerated under 38 C.F.R. § 3.309(e) as diseases associated with exposure to certain herbicide agents).

In the absence of persuasive evidence detailing incurrence of coronary heart disease or related disorder during service or evidence demonstrating a continuity of symptomatology since service or one year after separation, and with the most probative competent evidence weighing against finding an etiological link between the Veteran's current coronary artery disease, status-post CABG and his in-service exposures to medications and toxins during his Gulf War service, the Veteran's claim for service connection on direct and presumptive bases must be denied.  See 38 C.F.R. § 3.303.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

Finally, the record contains an October 2004 private physician letter indicating that the Veteran's severe coronary artery disease may represent a complication of his diabetes mellitus.  However, as the Board has determined that the evidence does not support an award of service connection for diabetes mellitus, discussed further below, no further discussion is needed pertaining to any potential relationship between the Veteran's coronary artery disease and diabetes mellitus.
 
B.  Diabetes Mellitus, Type II

The Veteran's assertions regarding the etiology of his diabetes mellitus closely track with those pertaining to his coronary artery disease: that the disability was caused by his Gulf War exposures including sarin gas, oil well fires, etc..., and medications administered by the military such as those to combat nerve agents and anthrax.

As discussed above, the Veteran qualifies as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.  However, 38 C.F.R. § 3.317 specifically identifies diabetes mellitus as a chronic multisymptom illness of partially understood etiology and pathophysiology, rather than one considered to be medically unexplained for which presumptive service connection would attach for Persian Gulf veterans under the regulation.  Service connection on a presumptive basis under 38 C.F.R. § 3.317 is therefore unavailable. 

The Veteran has not asserted and the evidence does not otherwise demonstrate that his diabetes mellitus, type II arose during or within one year of his active military service.  Service connection is therefore also not found to be warranted on a presumptive basis under 38 C.F.R. § 3.309(a).  While the Veteran has asserted that his exposure to oil-well fires is akin to exposure to Agent Orange, based on a VA examiner's unsupported statement that both contain dioxine, such is insufficient to trigger the provisions of 38 C.F.R. § 3.307 and 3.309 pertaining to presumptive exposure for diseases associated with exposure to certain herbicide agents.  The Veteran has further not asserted, and the record does not otherwise indicate, that his first period of active military service during the Vietnam War involved service in Vietnam or the Korean DMZ.   

On his February 2009 claim, the Veteran reported that he was diagnosed with diabetes mellitus by private doctors in 2004.  While he asserts that the physician who penned the October 2004 statement told him that he had likely had the disorder for many years, the Veteran's diabetes mellitus diagnosis was made more than a decade after his separation from active duty in the Army National Guard, and there is no evidence indicating that his diabetes mellitus arose during or within one year of separating from active duty.  Therefore, the evidence of record does not support an award of service connection for diabetes mellitus on a presumptive basis under 38 C.F.R. § 3.309(a) 

In April 2010, the Veteran submitted a summary of a doctor's October 1999 testimony before Congress pertaining to military vaccines, including the anthrax vaccine, and a potential link between vaccines and diabetes.  The summary states that he testified that vaccination may be doubling the risk of diabetes in military personnel, and presented data showing an increased risk of insulin-dependent diabetes in navy personnel compared to people in the general population, as well as data indicating that "the anthrax vaccine may cause 1 in every 1,000 recipients to develop insulin dependent."  The Board notes, however, that "insulin-dependent" diabetes was the former name of Type I diabetes, while Type II diabetes was formerly called adult-onset or non-insulin-dependent diabetes.  To the extent that the Veteran has a diagnosis of diabetes mellitus, type II for which he is seeking service connection, this evidence holds little probative value.

The Veteran presented testimony at the November 2010 DRO hearing stating his belief that the medications Cipro and Prostigmin taken together could be toxic, and that his close proximity to oil-well fires and chemical explosions, as well as to sarin gas, all contributed to his development of diabetes mellitus.  As noted above, while he stated that a private physician letter stated the doctor's belief that the Veteran's neck and lower torso problems, coronary artery disease, and diabetes mellitus all were connected to service, the October 2004 letter in question only stated that his neck and back pain secondary to nerve damage could be attributed to chemical exposures, and did not comment upon the etiology of the Veteran's diabetes mellitus.   

The Veteran was provided with a VA examination pertaining to his diabetes mellitus in November 2010.  The VA examiner, a nurse practitioner, noted review of the claims file, and recorded the Veteran's reports of exposure to pyridostigmine and Cipro during the Gulf War, as well as sarin and cycloserine and oil-well fires.  The Veteran reported that he was diagnosed with diabetes mellitus in July 2004.  The examiner noted a diagnosis of diabetes mellitus, type II, with mild, nonproliferative diabetic retinopathy on the left.  She stated an opinion that the Veteran's diabetes mellitus was less likely than not related to exposure to toxins and/or chemicals during his Gulf War service, and exposure to Cipro with nerve-blocking agents and vaccines.  She reasoned that there was currently not enough evidence to determine whether any association existed between exposure to sarin and cyclosarin and the development of diabetes mellitus.  Review of medical literature did not show any evidence that chemicals such as pyridostigmine alone or in combination with Cipro for a one week period of time can cause diabetes mellitus.  

Again, while the examiner included a statement that "dioxine," which is an ingredient in Agent Orange, is also found in oil-well fires, she further stated that there is no evidence at present to link exposure to oil field fires to diabetes.  Without a basis stated for her conclusion that dioxin was found in both oil-well fires during the Persian Gulf War and Agent Orange, or any evidence that exposure to smoke from oil-well/field fires would result in similar effects on the body as exposure to an "herbicide agent" as defined in 38 C.F.R. § 3.307(a)(6)(i), the Board does not find that her statement supports the conclusion drawn by the Veteran from this evidence.  See Veteran's November 2012 statement (indicating that at the examination, he was told that oil well fires had the same properties and chemicals as Agent Orange).  Of particular note, even assuming both oil-well fires and Agent Orange contained the same dioxin (dioxin is the name of a family of chemicals, rather than a single chemical) the examiner herself did not find this sufficient evidence to potentially link exposure to oil field fires to diabetes mellitus.

The Board finds the November 2010 VA examination report to represent the most persuasive evidence of record on the question of the etiology of the Veteran's diabetes mellitus, type II, as it was based on full consideration of the Veteran's history and assertions regarding in-service toxin and medication exposures and is further supported by a clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  While the Veteran's opinion that his diabetes mellitus was caused by exposure to oil-well fires that had the same composites as Agent Orange is rendered somewhat more persuasive than that of a regular lay person, by his medical training and service as a medical specialist, he has never provided an explanation for such conclusion, significantly limiting its probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

The evidence of record therefore demonstrates that the Veteran's diabetes mellitus, type II, was first diagnosed in 2004, more than a decade after separation from active duty.  Additionally, the most probative evidence of record found that review of medical literature did not reveal sufficient evidence to indicate that exposure to sarin and cyclosarin, a combination of pyridostigmine and Cipro, and/or oil-well/field fires may lead to the development of diabetes mellitus.  In the absence of persuasive evidence of an etiological connection between the Veteran's in-service exposures and his diabetes mellitus, type II, the Veteran's claim for service connection on a direct basis must be denied.  See 38 C.F.R. § 3.303.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

New and material evidence having been received, the claim of entitlement to service connection for coronary artery disease is reopened.

Service connection for coronary artery disease is denied.

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


